Citation Nr: 0510937	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a mental disorder as a result of participation 
in an Hemagglutinin Adjuvant Influenza Vaccine Study, claimed 
as experimental drugs, administered during recruit training 
in service. 

2.  Whether new and material evidence has been submitted to 
warrant reopening claims of entitlement to service connection 
for high blood pressure and back conditions as a result of 
participation in an Hemagglutinin Adjuvant Influenza Vaccine 
Study, claimed as experimental drugs, administered during 
recruit training in service.

3.  Entitlement to service connection for a kidney condition, 
sinusitis and a bilateral foot condition as a result of 
participation in an Hemagglutinin Adjuvant Influenza Vaccine 
Study, claimed as experimental drugs, administered during 
recruit training in service.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the benefits sought. 

Although the RO has developed the appeal as a single issue 
associated with alleged exposure to experimental drugs 
administered during recruit training in service, the Board 
finds that this treatment of the veteran's claims is not 
entirely appropriate.  Several of the claimed conditions 
(hypertension, mental disorder, and back disorders) were 
denied generally in prior unappealed rating decisions.  What 
are currently being claimed are not different disabilities so 
much as they are the same disabilities as were previously 
claimed, now being advanced on slightly more focused theories 
of entitlement.  As such, the veteran's current claims for 
entitlement to service connection for a mental disorder, 
hypertension and back condition must be considered as 
petitions to reopen prior final decisions.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  Consequently, 
the issues on appeal have been restyled as set forth on the 
first page of this decision.

The reopened claims of entitlement to service connection for 
a psychiatric disorder, for hypertension and for back 
problems, as well as claims for entitlement to service 
connection for kidney problems, sinusitis and bilateral foot 
problems are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a final decision dated in July 1979, the Board denied 
the veteran entitlement to service connection for upper and 
lower back conditions.

2.  In an unappealed rating decision from October 1995, the 
RO denied entitlement to service connection for hypertension.

3.  By a final decision dated in January 1998, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric condition.

4.  VA examination reports from July 2000 and December 2001 
constitute evidence that raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for upper and lower back conditions, hypertension 
and for a psychiatric disorder.




CONCLUSIONS OF LAW

1.  The July 1979 Board decision which denied entitlement to 
service connection for an upper and lower back condition is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  The October 1995 RO decision which denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).

3.  The January 1998 Board decision which determined that new 
and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1100 (2004).

4.  New and material evidence to reopen the claims for 
service connection for a psychiatric disorder, hypertension 
as well as for upper and lower back disorders has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1978, the RO denied entitlement to service 
connection for upper and lower back claims, and that was 
appealed to the Board.  In a July 1979 decision, the Board 
denied this claim for service connection.  No motion for 
reconsideration has ever been filed.

In October 1995, the RO denied entitlement to service 
connection for hypertension, and this decision was not 
appealed.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.

The veteran had also claimed entitlement to service 
connection for a mental disorder several times over the 
years.  Apart from the current claim, the veteran recently 
sought to reopen a claim of entitlement to service connection 
for a psychiatric disorder, which case was before the Board 
in January 1998; however, in the absence of submission of new 
and material evidence at that time, the Board determined that 
reopening that claim was not warranted.  Unless the Chairman 
of the Board orders reconsideration, all Board decisions are 
final on the date stamped on the face of the decision.  38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100(a) (2004).  Reconsideration was denied in 1998, and 
an appeal to the Court was also dismissed in 1998.  The law 
provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 2002).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the RO regarded the veteran's request to 
reopen his claims to have been filed in October 2001 as per 
the Supplemental Statement of the Case of November 2002, the 
amended regulation applies to these claims.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The back claim was denied because the veteran did not 
manifest any lower back pathology on examination, and his 
claim for cervical osteoarthritis was denied because that 
condition was not shown in service or during the presumptive 
period.  The hypertension claim was denied because service 
records were negative for the claimed disorder, and 
hypertension, likewise, was not demonstrated during the 
presumptive period.

When the mental disorder claim was last considered, evidence 
demonstrated a personality disorder in service and that 
schizophrenia was first diagnosed some eight years after 
service.  At that point, there was no evidence associating 
the claimed disorder to service.  Accordingly, that claim was 
not reopened.

When the claims were previously decided, the evidence of 
record included service medical records, which included 
certain medical records from when the veteran was in recruit 
training.  Such records contain a stamp indicating that the 
veteran voluntarily participated in a Medical Research 
Project No. 022.03.07-4012, Hemagglutinin Adjuvant Influenza 
Vaccine Study conducted by the Naval Medical Research Unit 
Four, Great Lakes Illinois (NAMRU-4).  The stamp also 
indicate that no physical or psychological reactions were 
noted.  Thus, although the veteran claims that the 
aforementioned service medical record constitutes new and 
material evidence, by definition, it is not new and material.


Notwithstanding, evidence recently associated with the claims 
file includes several psychiatric reports.  One of those 
reports, dated from December 2001, suggests an association 
between the veteran's schizophrenia and his military service.  
A VA staff psychiatrist indicated in conjunction with a July 
2000 psychiatric examination that the veteran had 
participated in a research protocol and "that it might be 
possible that there may be some aftereffect on his health."

Although such evidence as the July 2000 examination report 
reference provides but slender support to the claims, the 
Board believes that those latter reports do in fact raise a 
reasonable possibility of substantiating the respective 
claims and that they should be considered in order to fairly 
decide the merits of the claims.  In other words, the July 
2000 and December 2001 examination constitute new and 
material evidence, and the veteran's claims have, therefore, 
been reopened.

The Board notes that various reports essentially dispute the 
respective recent opinions.  It bears emphasis, however, that 
the Court has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, hypertension and back disorders are 
reopened.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision.




REMAND

As noted above, service medical records include a form titled 
Chronological Record of Medical Care dated April 1, 1969 that 
contains a stamp indicating that the veteran voluntarily 
participated in a Medical Research Project No. 022.03.07-
4012, Hemagglutinin Adjuvant Influenza Vaccine Study 
conducted by the Naval Medical Research Unit Four, Great 
Lakes Illinois (NAMRU-4).  The stamp also indicate that no 
physical or psychological reactions were noted.  

The record has been supplemented with a copy of a letter 
dated in September 2001 from the U.S. Navy Judge Advocate 
General's Corps along with summaries of two related influenza 
studies, one that was completed prior to when the veteran 
entered basic training and the other that had nearly been 
completed when he entered training.  That correspondence 
indicates that NAMRU-4 was disestablished in 1974.  

As noted above, a VA staff psychiatrist indicated in a July 
2000 psychiatric examination report that the veteran had 
participated in a research protocol and "that it might be 
possible that there may be some aftereffect on his health."  

Because the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the Board may not base a decision on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it is necessary to obtain 
additional medical evidence.  Duenas v. Principi, No. 03-1251 
(U.S. Vet. App. Dec. 15, 2004) (per curiam) (A medical 
opinion should be obtained unless "no reasonable 
possibility" existed that any such potential evidence would 
aid in substantiating the veteran's claim).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims, the case is 
REMANDED for the following development: 

1.  The claims file should be referred to 
a VA physician with Board Certification 
in Internal Medicine.  The examiner is 
requested to review the claims folder, 
including the service medical records and 
document that such review was conducted.  

The examiner's attention is invited to a 
letter dated in September 2001 from the 
U.S. Navy Judge Advocate General's Corps 
along with summaries of two related 
influenza studies, one that was completed 
prior to when the veteran entered basic 
training and the other that had nearly 
been completed when he entered training 
as well as to July 2000 VA psychiatrist's 
reference to the possibility that 
participation in the study might have 
some "aftereffect on his health".  

Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's claimed: 
a). high blood pressure
b). back disorders
c). kidney condition 
d). sinusitis
and/or
e). a bilateral foot condition
is causally or etiologically related to, 
and/or has been aggravated by, the 
veteran's participation in an 
Hemagglutinin Adjuvant Influenza Vaccine 
Study, claimed as experimental drugs, 
administered during recruit training in 
service.  In reaching the conclusion, the 
examiner should take into account the 
nature of the claimed disorder, when the 
condition first manifested as well as any 
other pertinent consideration.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

2.  The veteran should be afforded a VA 
medical examination by a VA psychiatrist 
who has not previously examined the 
veteran to ascertain the current status 
of the veteran's mental disorder and to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
mental disorder is etiologically related 
to the veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records and record that 
such review was conducted.  Any special 
tests deemed warranted by the examiner 
should be administered.

The psychiatrist's attention is invited 
inter alia to the veteran's service 
medical records, to include a May 1970 
medical board report together with post 
service medical records, such as 
September 1976 private diagnosis of 
paranoid personality and, possibly, 
incipient paranoid personality; a 
February 1980 VA Board of Psychiatrists 
report that produced a diagnosis of 
hysterical personality, with paranoid 
features; and a December 2001 VA 
examination report that diagnosed the 
veteran with schizophrenia, paranoid 
type, significantly likely, that 
symptomatology in service was an early 
indication of his current schizophrenia. 

It is requested that the examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
psychiatric disorder to the extent 
possible.  A discussion of prior reports 
concluded the veteran was malingering 
would be helpful.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


